826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfredo RODRIGUEZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3279
United States Court of Appeals, Federal Circuit.
July 13, 1987.

Before DAVIS, BISSELL and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB or board), Docket No. SF831L8610216, reversing the initial decision of the presiding official and sustaining the Office of Personnel Management's (OPM) decision terminating petitioner's disability retirement is affirmed.

OPINION

2
This court's narrow scope of appellate review precludes a reexamination of disability retirement findings made by the OPM.  Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985).  We review disability cases only to determine whether 'there has been substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error going to the heart of the administrative determination.'  Id. Petitioner erroneously asks this court to reevaluate evidence and testimony regarding the original findings entitling him to disability retirement as well as findings made upon his subsequent appeals.  This we cannot do.  We find no legal and/or procedural errors in the proceedings below and therefore affirm the final decision of the board.